

113 HR 4008 IH: Educational Freedom Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4008IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2014Mr. Gingrey of Georgia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to prohibit Federal mandates, direction, or control of specific instructional content, and for other purposes.1.Short titleThis Act may be cited as the Educational Freedom Act of 2014.2.Prohibition against Federal mandates, direction, or controlSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended—(1)by redesignating sections 9534, 9535, and 9536 (20 U.S.C. 7914, 7915, and 7916), as sections 9535, 9536, and 9537, respectively; and(2)by inserting after section 9533 (20 U.S.C. 7913) the following:9534.Prohibition against Federal mandates, direction, or control(a)In generalNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts, or other cooperative agreements, mandate, direct, incentivize, or control a State’s, local educational agency’s, or school’s specific instructional content, academic standards and assessments, curricula, or program of instruction (including through any requirement, direction, incentive, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States) nor shall any provision of this Act be construed to authorize such an officer or employee to do so.(b)Financial supportNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts, or other cooperative agreements, make financial support available in a manner that is conditioned upon a State’s, local educational agency’s, or school’s adoption of specific instructional content, academic standards and assessments, curriculum, or program of instruction (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards) even if such requirements are specified in an Act other than this Act, nor shall any provision of this Act be construed to authorize such an officer or employee to do so..